FILE COPY



                                             BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                            No. 07-14-00073-CV

                                          In the Matter of L.A.G.R.

       (No. JV-2012-00919 IN COUNTY COURT AT LAW NO 1 OF DENTON COUNTY)


Type of Fee                     Charges        Paid        By
Motion fee                      $10.00         E-PAID      Prudence M. Sanchez
Motion fee                      $10.00         E-PAID      Prudence M. Sanchez
Statewide efiling fee           $20.00         TRANSFER    Prudence M. Sanchez
Indigent                        $25.00         TRANSFER    Prudence M. Sanchez
Filing                          $100.00        TRANSFER    Prudence M. Sanchez
Clerk's record                  $98.00         TRANSFER    Prudenace Sanchez
Supreme Court chapter 51 fee    $50.00         TRANSFER    Prudence M. Sanchez




   Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: 0.00

                               Court costs in this cause shall be paid as per
                                   the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                   IN TESTIMONY WHEREOF, witness my hand
                                                   and the Seal of the COURT OF APPEALS for the
                                                   Seventh District of Texas on March 24, 2015.


                                                   Vivian Long
                                                   VIVIAN LONG, CLERK